Filed Pursuant to Rule 433 Registration No. 333-194163 August 3, 2015 FINAL TERM SHEET J.B. Hunt Transport Services, Inc. $350million 3.30% Senior Notes due 2022 Term sheet dated August 3, 2015 Issuer: J.B. Hunt Transport Services, Inc. Guarantor: J.B. Hunt Transport, Inc. Expected Ratings: Baa1 by Moody’s Investors Service, Inc. / BBB+ by Standard & Poor’s Ratings Services Note Type: SEC registered Issue Size: Trade Date: August 3, 2015 Settlement Date (T+3): August 6, 2015 Maturity Date: August 15, 2022 Treasury Benchmark: 2.00% UST due July 15, 2022 Benchmark Treasury Yield and Price: 1.89%; 100-23 Spread to Benchmark Treasury: 145 bps Reoffer Yield: 3.34% Interest Rate: 3.30% Interest Payment Dates: Semi-annually on February 15and August15, starting on February15, 2016 and ending on the Maturity Date Price to Public: 99.751% Gross spread: 0.625% Net Proceeds (%): 99.126% Net Proceeds ($): Make-Whole Call: T+25 bps; redemption at par plus accrued interest on and after June 15, 2022 as set forth in the preliminary prospectus supplement CUSIP: 445658CE5 ISIN: US445658CE53 Joint Book-Running Managers: Goldman, Sachs & Co. J.P. Morgan Securities LLC Morgan Stanley & Co. LLC Co-Managers: BB&T Capital Markets, a division of BB&T Securities, LLC SunTrust Robinson Humphrey, Inc. Note: A securities rating is not a recommendation to buy, sell or hold securities and may be subject to revision or withdrawal at any time. The issuer has filed a registration statement (including a prospectus and a prospectus supplement) with the SEC for the offering to which this communication relates. Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering. You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov . Alternatively, the issuer, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling Goldman, Sachs & Co. at 1-866-471-2526, J.P. Morgan Securities LLC collect 1-212-834-4533 or Morgan Stanley & Co. LLC at 1-866-718-1649.
